Exhibit 10.20

AMENDMENT NO. 1 TO REVOLVING CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO REVOLVING CREDIT AGREEMENT, dated as of March 28, 2006,
amends the Revolving Credit Agreement dated as of November 8, 2005 (the “Credit
Agreement”) between Centennial Bank Holdings, Inc., a Delaware corporation (the
“Borrower”), and U.S. Bank National Association (the “Lender”).

RECITAL

The Borrower and the Lender desire to amend the Credit Agreement as provided
below.

AGREEMENTS

In consideration of the promises and agreements contained in the Credit
Agreement, as amended hereby, the Borrower and the Lender agree as follows:

1.    Definitions and References. Capitalized terms not otherwise defined herein
have the meanings ascribed to them in the Credit Agreement. Upon the execution
and delivery of this Amendment No. 1 to Revolving Credit Agreement (“Amendment
No. 1) by the Borrower and the Lender, any reference to the Credit Agreement
contained in the Credit Agreement, the Note, the Pledge Agreement or any other
documents relating thereto means the Credit Agreement as amended by this
Amendment No. 1.

2.    Amendments to Credit Agreement.

(a)    Section 4.16 of the Credit Agreement is created to read as follows:

SECTION 4.16.        LOAN LOSS RESERVES. The Borrower deems the loan loss
reserves established and maintained by the Subsidiary Banks of the Borrower
adequate under the methodology used in determining appropriate loan loss reserve
levels. Such methodology complies in all material respects with all applicable
requirements under generally accepted accounting principles and governmental
regulations.

(b)    Subsection 5.4(e) of the Credit Agreement is amended to read as follows:

(e) Loan Loss Reserves. The Subsidiary Banks shall maintain, on a consolidated
basis, loan loss reserves which (i) as of December 31, 2005, are not less than
90% of the aggregate amount of their non-performing loans and (ii) as of



--------------------------------------------------------------------------------

March 31, 2006 and the last day of each subsequent fiscal quarter, are not less
than the aggregate amount of their non-performing loans.

3.    Representations and Warranties; No Default.

        (a)    The execution and delivery of this Amendment No. 1 has been duly
authorized by all necessary corporate action on the part of the Borrower and
does not violate or result in a default under the Borrower’s Articles of
Incorporation by By-Laws, any applicable law or governmental regulation or any
material agreement to which the Borrower is a party or by which it is bound.

        (b)    The representations and warranties of the Borrower in the Credit
Agreement, as amended hereby, are true and correct in all material respects and,
after giving effect to the amendments contained herein, no Event of Default or
Unmatured Event of Default exists.

4.    Costs of Expenses. The Borrower agrees to pay to Lender all costs and
expenses (including reasonable attorney’s fees) paid or incurred by Lender in
connection with the negotiation, execution and delivery of this Amendment No. 1.

5.    Full force and Effect. The Credit Agreement, as amended by Amendment No.
1, remains in full force and effect.

 

CENTENNIAL BANK HOLDINGS, INC.

By:   /s/    Paul Taylor   Paul Taylor, Chief Financial Officer

 

U.S. BANK NATIONAL ASSOCIATION By:   /s/    Jon B. Beggs   Jon B. Beggs, Vice
President

 

2